 
Exhibit 10.2

 [ex102001.jpg] AMERICAN FIRST
NATIONAL BANK

 
 
December 13, 2012
 
Jonathan Carroll, President
 
Lazarus Energy LLC
 
801 Travis St., Suite 2100
 
Houston, TX 77002
 
Re: Extension of the Forbearance Agreement
 
Dear Mr. Carroll,
 
Attached please find the letter from USDA regarding the extension of the
Forbearance Agreement.  The extension is good for another year starting October
25, 2012 through October 25, 2013.  A copy of the letter will also be sent to
the related parties on the Forbearance Agreement.
 
If you have further questions, please do not hesitate to phone me.
 
Sincerely,
 

 
/s/ ANALIZA DEL VALLE
 
AnaLiza del Valle
 
SVP/SBA Manage

 
Encl: USDA Letter dated December 12, 2012, extension to the Forbearance
Agreement


Cc:           Gel Tex Marketing, LLC
Milam Services
Milam Services, Inc.
Walter A. Schroeder, P.C.


9999 Bellaire Boulevard • Houston, Texas 77036 • Tel: 713-596-2888 • Fax:
713-596-2555
www.AFNB.com
 
 
1

--------------------------------------------------------------------------------

 
 
USDA
 
United States Department of Agriculture
 
Rural Development
 
OFFICE OF THE STATE DIRECTOR
 
Ms. AnaLiza del Valle, Senior Vice President/SBA Manager
American First National Bank
9999 Bellaire Boulevard
Houston, Texas 77036
 
RE: Lazarus Energy, LLC
Nixon, Wilson County, Texas
Forbearance Agreement
Business & Industry Guarantee Loan Servicing — $10,000,000
12 DEC 2012

 
Dear Ms. del Valle:
 
This is in response to your October 25, 2012, memorandum and accompanying
attachments. You have requested concurrence for the following servicing actions:
1) Extension of the Forbearance Agreement for the period of October 25, 2012,
through October 25, 2013; 2) reamortization of the loan; 3) application of the
additional payment of $83,333.33 from Genesis Energy, LLC (GEL) to go towards
the $526,971.96 accrued interest on the Guaranteed Loan. Once the repaid
interest has been paid, the $83,333.33 amount will be deposited into the Payment
Reserve Account for a period of 12 months.
 
As part of previous servicing transaction, both Genesis and Lazarus asked the
lender to forbear foreclosing on the refinery for a total of 24 months, split
into two 12 months segments.
 
In the event of continued non-monetary default, the forbearance agreement could
be extended for an additional 12 months if all three of the following conditions
were met: Lien Holder submitted payments in the amount of either the Tank
Storage Fee or Regular Monthly Payment, as applicable, during each of the twelve
(12) months of the Forbearance Period; The Services must have been completed
under the Construction Contract; The Facility must be operational and generating
Gross Profits to the extent that Lien Holder is receiving regular monthly
payments.
 
Based on the information provided, we concur with your request. However, in the
event the borrower is unable to make the regular required payments and perform
under the terms of the Forbearance Agreement, your lending institution should
proceed to maximize recovery. Please note that RD Instruction 4279-A, section
4279.72(a), states in part: "The guarantee will be unenforceable to the extent
that any loss is occasioned by a provision of interest on interest."
 
In the process of reamortizing the loan, please ensure that there is no
capitalization of unpaid interest. Compounded interest is prohibited under
Agency regulations.
 
101 South Main - Federal Building, Suite 102. Temple, TX 76501
Phone: (254) 742-9780 • Fax (254) 742-9753 • TDD: (254) 742-97122'• Web:
http://www.rurdev.usda cloy
 
Committed to the future of rural communities.
 
"USDA is an equal opportunity provider, employer and lender."
To file a complaint of discrimination write USDA, Director, Office of Civil
Rights, 1400 Independence Avenue, SW.,
Washington, DC 20250-9410 or call (800) 795-3272 (voice) or (202)720-6382 (TDD).
 
 
2

--------------------------------------------------------------------------------

 
 


Ms. del
Valle                                                                                                             
 Page 2

 
In the process of modifying the original promissory note, the original
promissory note is not to be terminated. The termination of the original
promissory note will cancel the Loan Note Guarantee.
 
You must ensure that the borrower continues to demonstrate satisfactory progress
towards resolving environmental issues.
 
The Agency acknowledges that the borrower has completed the Blue Dolphin Energy
Company transaction without the lender's or Agency's concurrence. We note that
your legal counsel has provided an opinion stating that it does not believe that
the guaranteed loan and security for such was adversely impacted by the
transaction.
 
Should you have any questions or need additional information, please contact
Daniel Torres, Business and Cooperatives Programs Director, or Shelton C.
Rhodes, Loan Specialist, at (254) 742-9780.
 
Sincerely,
 

 
/s/ FRANCISCO VALENTIN, JR.
 
Francisco Valentin, Jr.
State Director

 


3

--------------------------------------------------------------------------------